United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                April 10, 2003
                               FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 02-60861
                                   Summary Calendar



      FAI BUNGONG NCHANJI,

                                                       Petitioner,

                                          versus

      JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                       Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals
                              (BIA No. A78-354-361)
          _______________________________________________________


Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

      Fai Bungong Nchanji seeks review of an order of the Board of Immigration

Appeals (BIA), which dismissed his appeal of the decision of an immigration judge

denying his application for asylum and withholding of removal. The BIA properly held



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
that it lacked jurisdiction, since Nchanji had waived his right of appeal in exchange for

the privilege of voluntary departure. See 8 C.F.R. §§ 3.39, 240.26(b)(1)(D) (2002).

       The record amply reflects that Nchanji made a knowing and voluntary withdrawal

and waiver of his asylum claim, including his right to appeal, in exchange for voluntary

departure. His appeal to this court is baseless.

       PETITION DENIED.




                                             2